

EXHIBIT 10.8b
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”), dated this 19th day
of February, 2018, is retroactively effective as of October 3, 2017 (“Effective
Date”). This Amendment is entered into by and between KAR Auction Services, Inc.
(“Employer”) and Rebecca Polak (“Employee”). This Amendment amends the
Employment Agreement dated December 17, 2013 (“Agreement”) between Employer and
Employee pursuant to Paragraph 10(d) of the Agreement.
RECITALS
A.    Employer desires to change its senior management structure by adding a
Chief Legal Officer (“CLO”) position;
B.    Employer further desires to change its senior management structure by
adding a President of TradeRev (“President of TradeRev”) position;
C.    Employer desires for Employee to take on the roles of CLO and Secretary of
Employer, and President of TradeRev, as her position with Employer; and
D.    Employee desires to now be both Employer’s CLO and Secretary, and
President of TradeRev.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration (including, but not limited to, the
continued employment of Employee by Employer), the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.    The first sentence of Paragraph 2 of the Agreement, which currently reads:
Title and Duties. During the Employment Period, Employee shall serve as the
Executive Vice President, General Counsel, and Secretary of Employer and shall
perform the duties and responsibilities inherent in such position and any other
duties consistent with such position as may be reasonable assigned to Employee
from time to time by Employer’s Chief Executive Officer or Board of Directors of
Employer (“Board”).
Shall now be amended to read:
Title and Duties. During the Employment Period, Employee shall serve as the
Chief Legal Officer and Secretary of Employer, and President of TradeRev, and
shall perform the duties and responsibilities inherent in such position and any
other duties




--------------------------------------------------------------------------------




consistent with such position as may be reasonably assigned to Employee from
time to time by Employer’s Chief Executive Officer or Board of Directors of
Employer (“Board”).
2.    Employee agrees that the change to her position outlined in Paragraph 1 of
this Amendment does not constitute a “Good Reason” for termination of the
Agreement by Employee as that term is defined in Paragraph 4(c) of the
Agreement.
3.    Continuation of Agreement. Except as otherwise expressly provided herein,
all of the terms and provisions of the Agreement shall remain in full force and
effect and this Amendment shall not amend or modify any other rights, powers,
duties, or obligations of any party to the Agreement.
4.    Complete Agreement. This Amendment and the Agreement contain the entire
agreement between the parties hereto with respect to the matters contained
herein and supersedes and replaces any prior agreement between the parties with
respect to the matters set forth in this Amendment.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and any such counterparts may be transmitted by electronic or facsimile
transmission, and each of such counterparts, whether an original or an
electronic or facsimile of an original, shall be deemed to be an original and
all of such counterparts together shall constitute a single agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment, on the date
first set forth above.


“Employer”
“Employee”
 
 
KAR AUCTION SERVICES, INC.
 
 
 
 
 
 
 
By:    /s/ James P. Hallett         
/s/ Rebecca C. Polak
 
 
Printed: James P. Hallett         
 
 
 
Title:    Chief Executive Officer      
 
 
 





